DETAILED ACTION
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This Office Action is responsive to the amendment filed on 07/19/2022.	
3.	Claims 1, 3-12 are pending. Claims 1, 3-12 are under examination on the merits. 	Claim is amended. Claim 2 is cancelled. 
4.	The objections and rejections not addressed below are deemed withdrawn.
5.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive, thus claims 1, 3-12 stand rejected as set forth in Office action dated 04/21/2022 and further discussed in the Response to Arguments below.  


Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1, 4-7, 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. (WO 2015088703 A, equivalent to US Pub. No. 2016/0237282 A1, hereinafter “’282”) in view of Takeichi et al. (WO 2014123073, machine translation, hereinafter, “’073).  


	Regarding claims1: ’282 teaches a photosensitive resin composition (Page 2, [0028]) comprising the following (A) to (D): (A) thermosetting component other than the epoxy group-containing (meth)acrylate compound (Page 4, [0053]), (B) an epoxy 4HBAGE compound (Page 3, [0041]), (C) a polyfunctional epoxy NC-3000 compound (Page 5, [0056]), (D) a photopolymerization initiator (Page 3, [0048]).

    PNG
    media_image1.png
    61
    263
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    169
    225
    media_image2.png
    Greyscale

‘282 does not expressly teach a photoreactive resin containing an ethylenically unsaturated group and a carboxyl group, wherein (A) is a cardo resin having two or more structures represented by the following general formula (3) as repeating units and containing an ethylenically unsaturated group and a carboxyl group:
 [Chemical Formula 3]
 
    PNG
    media_image3.png
    179
    282
    media_image3.png
    Greyscale

	However, ‘073 teaches a transparent laminated member in which an insulating layer and/or a protective layer formed by curing the energy ray-curable resin composition is formed on a patterned ITO film, or the ITO film is formed on the insulating layer and/or the protective layer (Page 5/20, [0-016]). Specific examples of the cardo resin used include compounds represented by the following chemical formulae (I) to (IX) (Pages 6-8/20, [0035])  with benefit of providing an energy ray-curable resin composition which is excellent in both adhesion to ITO and developability and can obtain a high refractive index close to an intermediate value between ITO and glass (Page 4/20, [0007]). 
In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photosensitive resin composition by ‘282, so as to  include a photoreactive resin containing an ethylenically unsaturated group and a carboxyl group, wherein (A) is a cardo resin having two or more structures represented by the following general formula (3) as repeating units and containing an ethylenically unsaturated group and a carboxyl group as taught by ‘073, and would have been motivated to do so with reasonable expectation that this would result in providing an energy ray-curable resin composition which is excellent in both adhesion to ITO and developability and can obtain a high refractive index close to an intermediate value between ITO and glass as suggested by ‘073 (Page 4/20, [0007]). 

Regarding claims 4-5: The disclosure of ’282 in view of ‘073  is adequately set forth in paragraph above and is incorporated herein by reference. ’282 does not expressly teach a photosensitive resin composition, further comprising (E) a phosphorus-containing compound, wherein the phosphorus-containing compound (E) is a compound represented by the following general formula (4): 
[Chemical Formula 5] 

    PNG
    media_image4.png
    123
    176
    media_image4.png
    Greyscale

wherein R4 to R6 each independently represent a hydrogen atom or a hydrocarbon group having 1 to 6 carbon atoms.
However, ‘073 teaches in order to enhance the adhesion of ITO, a phosphoric acid compound having a double bond in the molecule may be added.. The phosphoric acid compound is preferably used in a phosphoric acid compound having an ethylenically unsaturated double bond in the molecule. For example, 2-methacryloyloxyethyl acid phosphate (trade name: light ester P -1 M, light ester P -2 M, Co. Co. Ltd.), ethylene oxide-modified phosphoric acid dimethacrylate (trade name: PM -21, manufactured by Nippon Chemical Co. Ltd.), phosphoric acid-containing epoxy methacrylate (trade name: A vinyl phosphate compound such as a phosphoric acid (meth) acrylate, a vinylphosphonic acid (trade name: VPA -90, VPA -100, manufactured by BASF), or the like, such as a neural frontier S -23 A or a first industrial pharmaceutical (strain) (Page 11/20, [0072]). 
In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photosensitive resin composition by ‘282, so as to include a phosphorus-containing compound as taught by ‘073, and would have been motivated to do so with reasonable expectation that this would result in providing in order to enhance the adhesion of ITO as suggested by ‘073 (Page 11/20, [0072]). 

Regarding claim 6: ’282 teaches a cured film that is a cured product of the photosensitive resin composition (Page 8, [0098]). 

	Regarding claim 7: ’282 teaches a laminate comprising a base material and the cured film on the base material (Page 9, [0120]). 

Regarding claims 9-11: The disclosure of ’282 in view of ‘073  is adequately set forth in paragraph above and is incorporated herein by reference. ’282 does not expressly teach the laminate, wherein the base material is a display panel, a member for a touch panel, comprising the laminate, the member for a touch panel, wherein the cured film in the laminate is an interlayer insulating film.
	However, ‘073 teaches an image display device equipped with the touch panel (Page 11/20, [0084]), wherein the touch panel provided with the transparent laminated member is not particularly limited, and for example, glass, the ITO film, the insulating layer and/or the protective layer may be arranged in this order from the touch surface side, or glass, the insulating layer and/or the protective layer, and the ITO film may be arranged in this order (Page 11/20, [0083]; Fig 1) with benefit of providing a transparent laminated member comprising the energy ray-curable resin composition which is applied on, for example, an ITO electrode of the patterned thin film, and is cured by energy rays by ultraviolet rays or the like to form a cured product to form an insulating layer and/or a protective layer. The transparent laminated member constitutes a part of the touch panel (Page 11/20, [0077]). 
In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to apply the photosensitive resin composition by ‘282, so as to include laminate, wherein the base material is a display panel, a member for a touch panel, comprising the laminate, the member for a touch panel, wherein the cured film in the laminate is an interlayer insulating film as taught by ‘073, and would have been motivated to do so with reasonable expectation that this would result in providing a transparent laminated member comprising the energy ray-curable resin composition which is applied on, for example, an ITO electrode of the patterned thin film, and is cured by energy rays by ultraviolet rays or the like to form a cured product to form an insulating layer and/or a protective layer. The transparent laminated member constitutes a part of the touch panel as suggested by ‘073  (Page 11/20, [0077]). 

Regarding claim 12: ’282 teaches a method for manufacturing a cured film, comprising the steps of: applying the photosensitive resin composition to a base material: and heating the photosensitive resin composition at 80 to 150°C in this order (Page 9, [0120]).
8.	Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. 
(WO 2015088703 A, equivalent to US Pub. No. 2016/0237282 A1, hereinafter “’282”) in view of Takeichi et al. (WO 2014123073, machine translation, hereinafter, “’073) as applied to claim 1 above, and further in view of Komori et al. (WO 2014097992 A, equivalent to US Pub. No. 2015/0301453 A1, hereinafter “’453”).

Regarding claim 3: The disclosure of ’282 in view of ‘073  is adequately set forth in paragraph 7 above and is incorporated herein by reference. ’282 in view of ‘073 does not expressly teach the linking group Y in the general formula (2) has a structure represented by the following formula: 

    PNG
    media_image5.png
    166
    283
    media_image5.png
    Greyscale

	However,’453 teaches a photosensitive resin composition (Page 2, [0011]) containing thermal crosslinking agent such as VG-3101L having three epoxy groups as shown below (Page 10, [0077]) with benefit of providing crosslinking density of the cured film is increased, so that chemical resistance is improved, and higher mechanical properties are obtained (Page 10, [0078]). 


    PNG
    media_image6.png
    218
    281
    media_image6.png
    Greyscale

In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the polyfunctional epoxy compound by ‘282, so as to include thermal crosslinking agent having three epoxy groups as taught by ‘453, and would have been motivated to do so with reasonable expectation that this would result in providing crosslinking density of the cured film is increased, so that chemical resistance is improved, and higher mechanical properties are obtained as suggested by ‘453 (Page 10, [0078]). 

9.	Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Shimura et al. 
(WO 2015088703 A, equivalent to US Pub. No. 2016/0237282 A1, hereinafter “’282”) in view of Takeichi et al. (WO 2014123073, machine translation, hereinafter, “’073) as applied to claim 1 above, and further in view of Kubota et al. (JP 2009-295858 A, machine translation, hereinafter “’858”).

Regarding claim 8: The disclosure of ’282 in view of ‘073  is adequately set forth in paragraph 7 above and is incorporated herein by reference. ’282 in view of ‘073 does not expressly teach the laminate, wherein the base material has a metal wire containing at least one metal selected from molybdenum, titanium, and chromium. 
However, ‘858 teaches a flexible substrate such as a copper-clad laminate which is used for manufacturing a printed wiring board incorporated in a cellular phone or a display (Page 4/13, [0001]). A barrier layer 2 and metal layers 3 and 4 are successively laminated on at least one side of a film-shaped base material 1 (Page 7/13, [0017]), wherein the barrier layer 2 comprises a nickel/chromium/molybdenum alloy whose molybdenum content is equal to or more than 0.3 wt.% and less than 1 wt.%, and preferentially whose chromium content is equal to or more than 15 wt.% and less than 30 wt.% as shown in Fig 3 (Page 7/13, [0019]) with benefit of providing to prevent ion migration caused by dissolution in a solder resist or the like or dissolution in a cover lay or the like (Page 6/13, [0013]). Therefore, it is possible to suppress the occurrence of etching residues when the barrier layer is patterned by an etchant, and on the other hand, it is possible to suppress the occurrence of etching residue. By using as a printed wiring board for a long time, it is possible to prevent ion migration due to dissolution of a barrier layer by a solder resist, a cover lay, an etchant residue and a chlorine component in moisture (Page 6/13, [0014]). 

    PNG
    media_image7.png
    300
    478
    media_image7.png
    Greyscale

In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the base material by ‘282, so as to include the base material has a metal wire containing at least one metal selected from molybdenum, titanium, and chromium as taught by ‘858, and would have been motivated to do so with reasonable expectation that this would result in providing to prevent ion migration caused by dissolution in a solder resist or the like or dissolution in a cover lay or the like (Page 6/13, [0013]). Therefore, it is possible to suppress the occurrence of etching residues when the barrier layer is patterned by an etchant, and on the other hand, it is possible to suppress the occurrence of etching residue. By using as a printed wiring board for a long time, it is possible to prevent ion migration due to dissolution of a barrier layer by a solder resist, a cover lay, an etchant residue and a chlorine component in moisture as suggested by ‘858 (Page 6/13, [0014]). 

Response to Arguments
10.	Applicant's arguments filed 07/19/2022 have been fully considered but they are not persuasive,
	In response to the Applicant’s argument that one or ordinary skill in the art would NOT have been motivated to combine the teachings of ‘282 and “073. Even assuming arguendo, If one were to combine, there would be no reasonable expectation that the combination would result in providing an energy ray-curable resin composition which is excellent in both adhesion to ITO and developability and can obtain a high refractive index close to an intermediate value between ITO and glass as suggested by "073.
	The Examiner respectfully disagrees.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). The Examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007). ‘282 clearly teaches the use of cardo-type bisphenols (Page 6, [0057]).  ‘282 does not expressly teach a photoreactive resin containing an ethylenically unsaturated group and a carboxyl group, wherein (A) is a cardo resin having two or more structures represented by the general formula (3) as repeating units and containing an ethylenically unsaturated group and a carboxyl group as set forth. However, ‘073 teaches a transparent laminated member in which an insulating layer and/or a protective layer formed by curing the energy ray-curable resin composition is formed on a patterned ITO film, or the ITO film is formed on the insulating layer and/or the protective layer (Page 5/20, [0-016]). Specific examples of the cardo resin used include compounds represented by the chemical formulae (I) to (IX) as set forth (Pages 6-8/20, [0035]). ‘073 cures the deficiency in ‘282 relied upon in rejecting independent claim 1. In this case, nevertheless, the combination of ‘282  in view of ‘073 is deemed to teach a photosensitive resin composition as the recited claimed.  In an analogous art of the photosensitive resin composition, and in the light of such benefit before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to modify the photosensitive resin composition by ‘282, so as to  include a photoreactive resin containing an ethylenically unsaturated group and a carboxyl group, wherein (A) is a cardo resin having two or more structures represented by the following general formula (3) as repeating units and containing an ethylenically unsaturated group and a carboxyl group as taught by ‘073, and would have been motivated to do so with reasonable expectation that this would result in providing an energy ray-curable resin composition which is excellent in both adhesion to ITO and developability and can obtain a high refractive index close to an intermediate value between ITO and glass as suggested by ‘073 (Page 4/20, [0007]). Thus the substitution of equivalents (i.e., cardo resin) requires no express motivation as long as the prior art recognizes the equivalency. In re Fount USPQ 532 (CCPA 1982); In re Siebentritt, 152 USPQ 618 (CCPA 1967); Graver Tank & Mfg. Co. Inc. v Linde Air Products Co., 85 USPQ 328 (USSC).
	It is further noted that the reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant, In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972); In re Dillon, 91 9 F.2d 688,16 USPQ2d 1897 (Fed. Cir. 1990) cert. denied, 500 U.S. 904 (1991). Also, while there must be motivation to make the claimed invention, there is no requirement that the prior art provide the same reason as the applicant to make the claimed invention, Ex parte Levengood, 28 USPQ2d 1300,1302 (Bd. Pat. App. & Inter. 1993).
‘073, ‘453, and ‘858 cure the deficiency in ‘282 references relied upon in rejecting independent claim. Therefore, Applicants’ arguments attacking the references individually are unpersuasive of reversible error in the rejection when the rejection is based on a combination of references. See In re Keller, 642 F.2d at 426. Applicants' remaining arguments, including reasonable expectation of success, are similar to those discussed supra and unpersuasive for failure to provide factual evidence to show that a skilled artisan would not reasonably expect the combined a photosensitive resin composition to be successful.
The applicants need to show that his, her, or their invention is actually different from and unexpectedly better than the prior art, see In re Best, 195 USPQ 430, 433,434 (CCPA 1977). The applicant is invited to submit any declaration under 37 CFR 1.132 to overcome the rejection based upon reference applied under 35 U.S.C. 103 (a) as set forth in this Office action to compare their invention product and show the product is actually different from and unexpectedly better than the teachings of the references. 

11.	Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner Information
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bijan Ahvazi, Ph.D. whose telephone number is (571) 270-3449.  The examiner can normally be reached on Mon-Fri 9.00 A.M. -7 P.M..  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ling-Siu Choi can be reached on 571-272-1098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Bijan Ahvazi/
Primary Examiner, Art Unit 1763
08/01/2022